UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34817 COLONIAL FINANCIAL SERVICES, INC. (Exact name of registrant as specified in its charter) Maryland 27-2451496 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2745 S. Delsea Drive Vineland, New Jersey 08360 (Address of principal executive offices) (Zip code) (856) 205-0058 (Registrant’s telephone number including area code) N/A (Former name, former address, and former fiscal year, if changed since last report) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: As of August 13, 2010, 4,440,246 shares of common stock, par value $0.10 per share TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE Item 1 Consolidated Statements of Financial Condition (Unaudited) 2 Consolidated Statements of Income (Unaudited) 3 Consolidated Statements of Stockholders’ Equity (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2 Management’s Discussion and Analysis of Financial Condition And Results of Operations 25 Item 3 Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PART II OTHER INFORMATION Item 1 Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3 Defaults Upon Senior Securities 39 Item 4 Removed and Reserved 39 Item 5 Other Information 39 Item 6 Exhibits 39 Signatures 40 EXPLANATORY NOTE Colonial Financial Services, a Maryland corporation (the “Registrant”), was formed to serve as the stock holding company for Colonial Bank, FSB as part of the mutual-to-stock conversion of Colonial Bankshares, MHC.As of June 30, 2010, the conversion had not been completed, and, as of that date, the Registrant had no assets or liabilities, and had not conducted any business other than that of an organizational nature.Accordingly, this Quarterly Report has been prepared using financial information for Colonial Bankshares, Inc., the stock holding company for the Bank as of June 30, 2010. 1 PART
